HOPKINSON, District Judge.
The question of law in this case has been fully argued and considered, in another case, by this court. It is my opinion, that the only fact we have to try here, is whether the package contained articles not described in the invoice. We have nothing to do with the intention, with which they were so put in the bos, nor whether it was done by.mistake and accident, or with a fraudulent design upon the revenue. This is an inquiry for the secretary of the treasury to make, should the case be brought under his consideration. in the manner directed by the act of congress, and not for this court and jury to pass upon. In strictness, therefore, the evidence now offered should be rejected as having no relevancy to the issue; but, as the claimants are said to be respectable merchants, it may be due to them, or at least, no unreasonable indulgence, to allow them to show their case to the jury and the public, as it really is. I shall, therefore, permit the testimony to be read for the reason given, and not for any influence it can legally have on the verdict.
This evidence being read, and no other offered on the part of the United States. HOPKINSON, District Judge, delivered the following charge to the jury: It is the opinion of the court that, by the revenue laws, if any package, imported into the United States, shall be found to contain any articles not described in the invoice, the whole package shall be forfeited; and that this forfeiture cannot be avoided, by showing that the articles omitted in the invoice were put into the package by accident or mistake, and without any intention to defraud the United States. The power to remit the forfeiture, in cases of accident or innocent mistake, without a fraudulent intention, is given to the secretary of the treasury, and not to the court and jury by whom the issue on the information is tried.
The jury found a verdict for the United States.